MCDONALD, J.,
dissenting. The jury heard evidence that the defendant prepared for this homicide by legally purchasing a handgun after a waiting period. On the day of the homicide, he visited his mother’s grave to apologize for what he was going to do, and then drove to the home of the victim. There, the defendant found the victim in his swimming pool where the defendant repeatedly shot him. The defendant then drove to the local police station, locked his gun in the trunk of his automobile and turned himself over to the police.
At his trial, the defendant raised the defense of insanity, claiming he was thereby fixated to destroy the victim because the victim was evil.
I
The majority reverses the defendant’s conviction of murder and orders a new trial because of the trial judge’s charge to the jury. The defendant did file a request to charge which the trial judge refused to give. The instruction requested by the defendant read as follows: “[A]n accused is not criminally responsible for his offending act if, because of mental disease or defect, he believes that he is morally justified in his conduct— even though he may appreciate that his act is criminal.”
The requested charge swept away any consideration of an objective moral standard. It incorporated a per*646sonal and subjective standard of moral wrong rather than a societal standard. It did not clearly state that as related to the homicide, wrong refers to the defendant’s cognitive inability due to mental disease or defect to distinguish right from wrong as measured by a societal standard of morality. The request, rather, referred to the defendant’s purely personal standard of morality.
In People v. Serravo, 823 P.2d 128, 138 (Colo. 1992), the Supreme Court of Colorado recognized that a request to charge cast in terms similar to those requested by the defendant could have been interpreted by the jury to incorporate a personal and subjective standard of moral wrong rather than a societal standard of right and wrong.1 That court disapproved of such an instruction because it failed to “expressly inform the jury that [wrong] does not refer to a purely personal and subjective standard of morality.” Id., 139.1 believe the trial court properly refused the defendant’s request.
II
In ordering a new trial, the majority states that the defendant was not disqualified from receiving an instruction that he may be excused from criminal liability if because of a mental defect he believed in some nonobjective sense that his conduct, though knowingly illegal, was not against society’s standards of morality. No such request, however, was made to the trial judge whom we now reverse.
Furthermore, not once in its charge did the trial court state that the defendant would be criminally hable if he knew his acts were against the criminal law. The jury instruction did ahow the jury to measure wrongfulness by its common and understood meaning of morally wrong. Id., 137-38; see also State v. Corley, 108 *647Ariz. 240, 243, 495 P.2d 470 (1972); People v. Skinner, 39 Cal. 3d 765, 780-81, 704 P.2d 752, 217 Cal. Rptr. 685 (1985); Moses v. State, 245 Ga. 180, 184, 263 S.E.2d 916 (1980); People v. Wood, 12 N.Y.2d 69, 76-77, 187 N.E.2d 116, 236 N.Y.S.2d 44 (1962). An average juror would understand without difficulty that wrong is a bedrock moral term. It is defined as “something . . . immoral.” Webster’s Third New International Dictionary. That wrong and right are moral terms was pointed out by another famous Connecticut author. Although not a psychiatrist, Samuel Clemens simply stated: “Always do right. This will gratify some people and astonish the rest.” J. Bartlett, Familiar Quotations (16th Ed. 1992) p. 528, quoting from a card sent by S. Clemens to the Young People’s Society, Greenpoint Presbyterian Church, Brooklyn, New York, on February 16, 1901.
We break new ground to say this trial judge should be reversed because he failed to honor a defective request to charge, and because he, the defendant and the state all failed to anticipate that we would use this case in uniquely redefining the insanity defense. This is not in keeping with our role as an appellate court as demonstrated by our cases through the years. See Keating v. New London, 104 Conn. 528, 534, 133 A. 586 (1926); see also, e.g., State v. Payne, 240 Conn. 766, 781, 695 A.2d 525 (1997); State v. Gant, 231 Conn. 43, 48, 646 A.2d 835 (1994), cert. denied, 514 U.S. 1038, 115 S. Ct. 1404, 131 L. Ed. 2d 291 (1995); State v. Watlington, 216 Conn. 188, 198, 579 A.2d 490 (1990).
Ill
The majority now approves a jury instruction that provides a definition of wrong as something against societal morality, but not objectively speaking. The majority approves this language: “[I]n deciding whether the defendant had substantial capacity to appreciate *648that his conduct was contrary to societal morality, [the jury] must not limit its inquiry merely to the defendant’s appreciation that society, objectively speaking, condemned his actions. Rather, the jury must also determine whether the defendant maintained a sincere belief that society would condone his actions under the circumstances as the defendant honestly perceived them.” Under this formula, a person who knows murder is wrong in the eyes of society and knows society does not share his perception that his victim needs to be killed may be excused if he believes, because of mental illness, that society would condone the killing if it, too, saw that need. This should not be written into our law. If the defendant recognizes his conduct is both criminal and wrong in the eyes of society, as murder clearly is; see footnote 1 of this dissent; public safety demands that he be held responsible for his actions. I do not agree that it should be a defense that the defendant believes society did not approve of his conduct only because society failed to appreciate a needed “greater social good” which would come from those same actions.
It is hoped that we can still rely on the common sense of jurors, coping with these enigmatic instructions, to safeguard us.
Accordingly, I respectfully dissent.

 The court in People v. Serravo, supra, 823 P.2d 138, also pointed out that, as in this case, the penal laws against murder practically mirror society’s view.